 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NO. 8 MINE, LLC,                                          Case No.: 3:18-cv-00104-WGC

 4          Plaintiff                                                     Order

 5 v.                                                               Re: ECF No. 223

 6 THE ELJEN GROUP, LLC, et. al.,

 7          Defendants

 8 THE ELJEN GROUP, LLC, et. al.

 9          Counter-Plaintiffs

10 v.

11 NO. 8 MINE, LLC

12          Counter-Defendant

13 THE ELJEN GROUP, et. al.,

14          Third Party Plaintiffs

15 v.

16 DAVID TACKETT, et. al.,

17          Third Party Defendants

18
            Third Party Defendant David Tackett has until 12:00 p.m. on Friday July 16, 2021, to
19 file a response to Defendants/Counter-Plaintiffs/Third-Party Plaintiffs the Eljen Parties’ motion
   for immediate registration of judgments in other districts (ECF No. 223).
20 IT IS SO ORDERED.

21 Dated: July 12, 2021

22                                                          _________________________________
                                                            William G. Cobb
23                                                          United States Magistrate Judge
